Citation Nr: 1411275	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to September 1972.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2011, the Veteran notified VA that he wanted to cancel his requested Board hearing; the hearing request is thus considered withdrawn.  38 C.F.R. § 20.704(e) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated September 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to active service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by military service, and may not be presumed related to military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to a June 2009 initial adjudication, VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Taken together, a June 2009 VA examination and December 2013 opinion are adequate, as they were based on a thorough review of the claims file, consideration of the Veteran's contentions, consideration of the medical evidence, and provide an explanation.  The Veteran takes issue with the 2013 examiner's reliance on one mortar incident to the exclusion of his other noise exposure; a review of the opinion, however, indicates that there isno such focus. The examiner noted all the assertions of noise exposure and indicated that it was the mortar attacked that "reportedly cause the most injury to [the Veteran's] hearing." This indicates that the contention of other injurious noise exposure was considered.  Thus, VA's duty to assist has been satisfied.  

Additionally, at the July 2010 RO hearing, testimony was elicited by the Veteran's representative and the decision review officer regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 C.F.R. § 3.103(c)(2) (2013).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection if such evidence is consistent with the circumstances, conditions, or hardships of service. 38 U.S.C.A. § 1154(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran currently has bilateral hearing loss for VA purposes as demonstrated by at June 2009 VA examination.  See 38 C.F.R. § 3.385.  Additionally, the Board finds that there is an in-service event - noise exposure.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  The Veteran alleges that he was in combat, both as an infantryman and combat photographer, and had extensive noise exposure, including a mortar attack, artillery fire, and helicopters, without hearing protection.  The Veteran is in receipt of the Purple Heart and worked as a combat photographer; noise exposure is consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(b).  

The issue for resolution on appeal therefore, is whether his current hearing loss is related to service, including his in-service noise exposure.  The Veteran asserts that his noise exposure caused his current hearing loss; he emphasizes his diminished hearing ever since service discharge.

In an August 1969 entrance examination, the examiner noted normal ears and puretone threshold testing revealed the following:


500
1000
2000
3000
4000
Right
0
15
15
-
15
Left
5
15
5
-
20

Three years later, in an August 1972 separation examination, the Veteran reported no history of hearing loss and the examiner again noted normal ears.  Objective testing revealed the following:


500
1000
2000
3000
4000
Right
10
10
10
-
10
Left
10
5
5
-
10

Post-service, bilateral hearing loss was diagnosed sometime after 2004.  The Veteran has testified that he noticed hearing difficulty during service.

In the June 2009 VA examination, the examiner stated that the Veteran reported that after service he had many years of noise exposure from power tools, both occupationally and recreationally.  He opined that it was less likely than not that the Veteran's current hearing loss was caused by in-service acoustic trauma because his separation examination showed normal hearing in both ears and because there appeared to be significant post-service noise exposure.  In a September 2010 statement, however, the Veteran disputed the examiner's characterization of his post-service noise exposure, stating that he had only done roofing, painting, and some carpentry and only occasionally used a table saw or a skills saw.  But in earlier statements, including at the July 2010 hearing, the Veteran said that after leaving the military, he worked as a paramedic in an ambulance for three years, as a diesel mechanic for about six years, and then worked in roofing.  In a March 2008 VA medical record, he reported that he had worked for about 27 years in carpentry, doing commercial framing, trim work, remodeling, some dry wall work, and decks, and used multiple electric saws, drills, routers, nail guns, air compressors, sanders with infrequent use of hearing protection.  

The Veteran's September 2010 statement that his post-service noise exposure was minimal conflicts with his statements in the March 2008 VA medical record, the June 2009 VA examination, and the July 2010 hearing, which reflect more substantial noise exposure.  The Board therefore finds the September 2010 statement not significantly credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Veteran likely had significant post-service noise exposure.  

In December 2013, and upon a review of the claims file, an audiologist provided an opinion regarding the etiology of the Veteran's hearing loss.  The audiologist noted the following:  the Veteran's service treatment records; the Veteran's allegations of hearing loss during service and thereafter; excessive noise exposure including an incoming mortar round; occupational post-service noise exposure; and post-service medical evidence including a 2004 normal whisper test. The audiologist opined that the Veteran's hearing loss was less likely than not related to an event in service, reasoning that the Veteran's entrance and separation examinations did not show a significant threshold shift in either ear.  The examiner also noted that the 2004 normal whisper test was not considered as such testing is insensitive to high frequency hearing losses.  The Board accords more weight to the 2009 and 2013 opinions taken together than the Veteran's opinion as they are competent, credible, and probative.  The evidence of record supports the December 2013 opinion because the assumptions upon which it was based are accurate, including the assumption of both in-service and post-service noise exposure and hearing difficulty during and after service.  

In light of the foregoing, the Board finds that the evidence against the Veteran's claim outweighs the evidence establishing a finding of service connection.  

The Veteran is also not entitled to service connection for hearing loss on a presumptive basis as there is no evidence establishing sensorineural hearing loss within one year of separation from service and it was not noted during service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1338-40.  

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


